ACCEPTED
                                                                                                                          01-15-00930-CV
                                                                                                              10/28/2015
                                                                                                           FIRST    COURT2:03:52    PM
                                                                                                                            OF APPEALS
                                                                                           Chris Daniel - District Clerk Harris County
                                                                                                                       HOUSTON,     TEXAS
                                                                                                              Envelope    No. 7579952
                                                                                                                   11/11/2015   2:39:57 PM
                                                                                                                   By: Khiela Jackson
                                                                                                                   CHRISTOPHER      PRINE
                                                                                                      Filed: 10/28/2015 2:03:52 PM  CLERK

                                                    Cause No. 2014-02549

             Stefanie Jo Baker,                                §
                                                                                              FILED IN
                                                               §                       1st COURT OF APPEALS
                    Plaintiff,                                 §                           HOUSTON,
                                                                          In the District Court  of TEXAS
                                                               §                       11/12/2015 8:00:00 AM
             v.                                                §          Harris County,   Texas
                                                                                       CHRISTOPHER     A. PRINE
                                                               §                                Clerk
             Harris County, Texas,                             §          295th Judicial District
                                                               §
                    Defendant.                                 §

                             Defendant Harris County, Texas’ Notice of Appeal

                   Defendant Harris County, Texas (Harris County), desires to appeal from the Order denying

            Harris County’s plea to the jurisdiction signed by the Court on October 14, 2015. Harris County

            appeals to either the First or the Fourteenth Court of Appeals.

                   Harris County has not previously filed a related appeal or original proceeding in either the

            First or Fourteenth Court of Appeals.
o
a




                   The appeal of this case is an accelerated appeal. This case is not a parental termination or

            child protection case as defined by Texas Rule of Appellate Procedure 28.4.

                                                          Respectfully submitted,
u i




                                                          Vince Ryan
                                                          County Attorney
inat to t




                                                          /s/ Keith A. Toler
                                                          Keith A. Toler
o ot iss




                                                          Assistant County Attorney
                                                          Texas Bar No. 24088541
                                                          1019 Congress, 15th Floor
                                                          Houston, Texas 77002
ny




                                                          Telephone: (713) 274-5265
s




                                                          Facsimile: (713) 755-8924
nta




                                                          Email: Keith.Toler@cao.hctx.net
o rn




                                                          Counsel for Defendant
                                                          Harris County, Texas
i ia
or
                                               Certificate of Service
                   I certify that on October 28, 2015, I delivered a true and correct copy of this notice to

            counsel for the parties listed below in accordance with the Texas Rules of Civil Procedure.

                   James L. Krell
                   Ron S. Rainey
                   Tritico Rainey PLLC
                   1212 Durham Drive
                   Houston, Texas 77007

                   Counsel for Plaintiff


                   F. Clinton Gambill, II
                   Senior Assistant County Attorney
                   1019 Congress, 15th Floor
                   Houston, Texas 77002

                   Counsel for Defendant
o




                                                         /s/ Keith A. Toler
a




                                                         Keith A. Toler
                                                         Assistant County Attorney
u i
inat to t
o ot iss
ny
s
nta
o rn
i ia




                                                            2
or
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 11, 2015


     Certified Document Number:        67648119 Total Pages: 2




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com